DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ELIZABETH RAMIREZ,
                             Appellant,

                                     v.

                  ALEXANDER RAMIREZ CAPRILES,
                           Appellee.

                              No. 4D17-2868

                              [March 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 502014DR
005018XXXXMB FC.

  Philip M. Chopin of Chopin & Chopin, LP, West Palm Beach, for
appellant.

  Daniel S. Weinger and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.